I concur with the holding in the majority opinion that this Act conflicts with the Constitution in a vital matter. Sec. 4 of Art. IX says:
"No money should be drawn from the Treasury except in pursuance of appropriations made by law."
This is certainly not an appropriation made by law, which is attempted to be provided for by this Act. The legislature writes a bill for an appropriation, leaving the amount blank, and then hands over the pen to a non-official board of appraisers, one of whom represents an adverse interest, and authorizes such board, or any two of the three members of it, to fill in the amount of the appropriation. That is the substance of it. They hand the board of engineers the State's blank check with power to fill in the amount. This is appropriation by proxy, not by the lawmaking body.
The legislature cannot thus be allowed to shirk the duty which the Constitution places upon it, to determine for itself, the amount of the appropriation. There is in my opinion no precedent in this State which would warrant us in holding valid such a radical departure from the plain intent of a Constitutional requirement. This renders the entire Act invalid. The facts of this case distinguish it from those cases involving appropriations to carry on the work — to pay necessary expenses for labor — and supplies — of government departments or institutions — administrative expenses, the exact amount and price of the numerous items of which cannot possibly be known in advance. Usually such funds are paid out on requisition or certification of some responsible State official, and the appropriating *Page 131 
Act names a maximum sum. This case is not one of that class.
In other respects it seems to me that the Act is constitutional.